Trippe, Judge.
1. Though the juror’s name was spelled Parry he was generally called Berry. The name on the list furnished the defendant was the name by which the juror was generally known. Independent of the doctrine of idem sonant, it does not appear that the defendant could have been misled or injured. No showing was made that such was the result of misspelling the juror’s name on the list furnished him. He had the very name by which the juror was known, and the mere fact that the letter “ a ” should have been in the place of “e ” was not sufficient ground for a challenge either to the juror individually or to the array. Besides, “Hutson” and “ Hudson,” “Herman” and “Harman,” have been held respectively to be idem sonans: 18 Georgia, 738; 3 Ibid., 266. There is as little difference between “ Barry ” and “ Berry.”
2. The sayings of Clifton, the deceased, were not part of the res gestee. The declaration offered to be proved by Harbuck, was at a time after the rencounter which is not exactly given in the evidence. But the rencounter was over, all *573parties had left the scene, Clifton had been carried some two hundred and fifty yards, had fainted and was taken off the wagon and laid by the roadside. After camphor had been procured from a house near by, and used on him, he made the statement proposed to be put in evidence. Had the state offered to prove what Clifton then said as evidence against the defendant, scarcely a doubt could exist as to its being inadmissible. It would not be claimed as being part of the res gestee. Is the rule different when defendant offers to prove it? This is not a case of Clifton against the defendant, but a prosecution by the state fora violation of her criminal law. Statements or admissions made by a party are admitted against himself. But, though he may have been the person assaulted, or upon whom an offense was committed, his sayings a'fterwards are not competent either for or against the one who is prosecuted for the, crime, unless they are so connected with the transaction as to constitute a part of the res gestee. There was no such connection in this case. That which was proposed to be proved by the witness, Wood, occurred probably a week or more after the wound was given. Nor was it proved that what was heard by either of these two witnesses, was uttered by Clifton in articulo mortis. Nothing appears to show that he thought he would die. Even had they been so uttered, they amounted to nothing more than opinions. No fact connected with the killing was stated: 22 Georgia, 478; 38 Ibid., 58. In the first of these two cáses it was proposed to prove a declaration of the deceased almost identical in import with what it was offered to show Clifton said. , The evidence was rejected on the trial and the ruling affirmed by this court.
3. Upon the other exceptions it is sufficient to say, the charge of the court fully covered all the provisions of the Code and the points in the requests of defendant’s, counsel which were applicable to the case.
Judgment affirmed.